DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on April 20 and October 27, both of 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Lightguide Lighting System[[,]] for Vehicle Display System

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	Aincludes a light incident surfaceprovided with a plurality of prism pieces, and a light-emitting surface facing the first surface. The plurality of prism pieces include two or more prism pieces having different inclination angles with respect to the light incident surface depending on a position in at least a first direction along incident surfaceemitted lightat an angle to a reference line perpendicular to the first direction, as the prism piece is positioned closer to The light guide member is used to illuminate a display device of a moving vehicle.

Claim Objections
Claims 1-17 are objected to because they include grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is indefinite as the direction the phrase “the plurality of prism pieces include two or more prism pieces having different inclination angles with respect to the incident surface depending on positions in at least a first direction along both the incident surface and the first surface” is attempting to define is not clear. Given that the claimed incident and first surfaces are not coplanar, or even parallel to one another, how is the recited first direction extending along both surfaces? The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “first direction” as extending along the first surface and parallel to the incident surface. 

Independent claim 1 is even further indefinite since the phrase “each of the inclination angles of the two or more prism pieces is an angle formed between the first direction and a reference light beam, and each of the inclination angles causes a corresponding prism piece of the two or more prism pieces to reflect the light emitted from the second surface towards more outside or more inside of the light guide member as the corresponding prism piece is positioned closer to any of both ends of the first surface along the first direction” appears to imply that the claimed optical system must necessarily include a light source (how could of ordinary skill in the art define the recited “reference light beam” without a light source producing such light beam?), however, no such light source is defined as part of the claimed invention. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed optical system as not including a light source, with the recited “reference light beam” simply attempting to define a line extending perpendicular to the incident surface to a corresponding prim piece.

Independent claim 1 is even further indefinite as the structural arrangement the phrase “each of the inclination angles of the two or more prism pieces is an angle formed between the first direction and a reference light beam, and each of the inclination angles causes a corresponding prism piece of the two or more prism pieces to reflect the light emitted from the second surface towards more outside or more inside of the light guide member as the corresponding prism piece is positioned closer to any of both ends of the first surface along the first direction” is attempting to define is not clear. The orientation of the recited “reference light beam”, relative to the previously defined structural element of the claimed optical system, is not defined by the claim, therefore the claimed “angle” cannot be determined; and the phrases “more outside” and “more inside” present relative terms of degree for which claim fails to provide a base line (i.e. more inside or outside than what?). The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the cited phrase as attempting to define the inclination angle as the angle formed between a longitudinal axis of the corresponding prism piece to “reference light beam” extending perpendicular to the incident surface (as previously assumed), with such angle increasing as the corresponding prism piece is positioned closer to end surfaces of the light guide member facing each other along the first direction. 

Dependent claims 2-17 are rejected at least for their dependency on indefinite independent claim 1, as previously detailed. 

Dependent claim 6 is further indefinite as it is not clear if the claimed optical system must necessarily include first and second sets, as implied by the claim defining a “third set” and a “fourth set” (see lines 2-4), or is the claimed optical system only includes two sets (i.e. the “third set” and the “fourth set”).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed optical system as including only the “third set” and the “fourth set”. 

Dependent claim 14 is further indefinite as it is not clear if the claimed optical system must necessarily include “a plurality of light sources”, or if such light sources are simply external elements the claimed optical system is intended to be used with.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed optical system as including only the “plurality of light sources”. 

Dependent claims 15-17 are rejected at least for their dependency on indefinite dependent claim 14, as previously detailed.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	An optical system comprising: 
a light guide member having a light-incident surface, light-emitting surface facing the first surfaceand end surfaces facing each other
a plurality of prism pieces light received by the light-incident surface, each prism piece defining a longitudinal axis
wherein the plurality of prism pieces include two or more prism pieces having different inclination angles with respect to the incident surface depending on positions in at least a first direction substantially parallel to the incident surface and along the first surface, and each of the inclination angles of the two or more prism pieces is an angle formed between the first direction and the longitudinal axis of a corresponding prism piece 
angle of a corresponding prism piece increasing as the corresponding prism piece is positioned closer to any of the end surfaces
  
CLAIM 6.	The optical system of Claim 5, 
wherein the plurality of prism pieces include a first set consisting of two prism pieces adjacent to each other on the virtual arc, and a second set consisting of two prism pieces positioned farther from a center of the first surface in the first direction than the first set and are adjacent to each other on the virtual arc, and in the first set and the second, the second set has a wider distance between adjacent prism pieces along the virtual arc.  

CLAIM 14.	The optical system of Claim 1, further comprising: 
a plurality of light sources arranged in the first direction,
wherein light from [[a]]the plurality of light sources
	
Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHKAWA (U.S. Pat. 6,671,013).

Regarding independent claim 1 (as best understood), OHKAWA discloses an optical system (as seen in Figure 8) including a light guide member 50 (as seen in Figure 8) that has an incident surface 52 (as seen in Figure 8) on which light is incident (as seen in Figure 8), and a first surface 54 (as seen in Figure 8) and a second surface 13 (as seen in Figure 2b) facing each other (surfaces 13 and 14, as seen in Figure 2b), the second surface 13 being a light-emitting surface 13 from which the light emits (see lines 55-60 of column 5); and a plurality of prism pieces 20 (as seen in Figure 8) that are provided on the first surface 54 (as seen in Figure 8) and reflect, toward the second surface (as seen in Figure 2b), of the light emitted from the second surface 13 of the light guide member 50 (as seen in Figure 2b), wherein the plurality of prism pieces 20 include two or more prism pieces 20 having different inclination angles with respect to the incident surface 54 depending on positions in at least a first direction along both the incident surface 52 and the first surface 54 (as seen in Figure 8), and each of the inclination angles of the two or more prism pieces 20 is an angle formed between the first direction and a reference light beam (angles θn increase as each element 20 gets closer to the ends, as evidenced by Figure 8, see below), and each of the inclination angles causes a corresponding prism piece 20 of the two or more prism pieces 20 to reflect the light emitted from the second surface 13 towards more outside or more inside of the light guide member 50 as the corresponding prism piece 20 is positioned closer to any of both ends of the first surface 54 along the first direction (as evidenced by Figures 2b and 8).

    PNG
    media_image1.png
    788
    982
    media_image1.png
    Greyscale

Figure 8 of U.S. Pat. 6,671,013 (OHKAWA) modified to include common elements disclosed in Figure 2b, and annotated to clearly reference claimed structural elements and features.

Regarding dependent claim 2 (as best understood), OHKAWA further discloses the light guide member 50 includes a direct optical path in which the light incident from the incident surface 52 is directly reflected by any one of the plurality of prism pieces 20 and emitted from the second surface 13 (see lines 55-60 of column 5). 

Regarding dependent claim 5 (as best understood), OHKAWA further discloses the plurality of prism pieces 20 are disposed on a virtual arc on the first surface 54 (arcuate path generally centered on element L5, as seen in Figure 8). 

Regarding dependent claim 7 (as best understood), OHKAWA further discloses the plurality of prism pieces 20 are disposed on grid points of a virtual grid on the first surface 54 (points of a polar grid, as seen in Figure 8). 

Regarding dependent claim 8 (as best understood), OHKAWA further discloses a length of each of the plurality of prism pieces 20 is the same for all of the plurality of prism pieces 20 (see lines 31-33 of column 6). 

Regarding dependent claim 14 (as best understood), OHKAWA further discloses light from a plurality of light sources L6/L7 (as seen in Figure 9) arranged in the first direction (as seen in Figure 9) is incident on the incident surface 62 (as seen in Figure 9). 

Regarding dependent claim 15 (as best understood), OHKAWA further discloses a lighting system (as seen in Figure 8) including the optical system (as seen in Figure 8); and a light source L5 (as seen in Figure 8) that outputs the light incident on the incident surface 52 (as seen in Figure 8). 

Regarding dependent claim 16 (as best understood), OHKAWA further discloses a display system (as seen in Figure 2b) having the lighting system 10 (as seen in Figure 2b); and a display device PL (as seen in Figure 2b) that receives the light emitted from the lighting system 10 and displays an image (see lines 51-60 of column 5).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over OHKAWA (U.S. Pat. 6,671,013) in view of ASHALL (U.S. Pat. 5,390,436).

Regarding dependent claim 3 (as best understood), OHKAWA further discloses the plurality of prism pieces 20 include a first set consisting of two prism pieces 20 adjacent to each other in the first direction (any two of elements 20 selected to be close to a center of element 54, as seen in Figure 8), and a second set consisting of two prism pieces 20 positioned farther from a center of the first surface 54 in the first direction than the first set and adjacent to each other in the first direction selected to be close to a center of element 54 (any other two of elements 20 selected to be farther from a center of element 54, as seen in Figure 8).
OHKAWA fails to explicitly disclose the distance between adjacent prism pieces 20 among the plurality of prism pieces 20 in the first direction being the same for the first set and the second set. 
However, ASHALL teaches a light guide member  10 (as seen in Figure 1) including a plurality of prism pieces 13 (as seen in Figure 1) to direct light from a light source 21 (as seen in Figure 1) towards and output surface. ASHALL further discloses selecting the distance between adjacent prism pieces 13 to maintain the distance between adjacent prism pieces 13 the same, while increasing the size of the prism pieces 13 as the distance from the light source 21 increases, in order to provide a uniform light output (see lines 20-26 of column 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form the prism pieces such that the distance between adjacent prism pieces 20 is the same at different distances from the light source, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).  In this case, selecting a same distance would have flown naturally to one of ordinary skill in the art to achieve the predictable result of providing a desired illumination output (i.e. a uniform light output).

Regarding dependent claim 4 (as best understood), the teaching of OHKAWA individually disclose, or suggest when combined with ASHALL (as previously detailed), all the limitation of the claim, with ASHALL further disclosing among the plurality of prism pieces 21, the distance in the first direction of the two prism pieces 21 adjacent to each other in the first direction is the same for all of the plurality of prism pieces 21 (see lines 20-26 of column 2).
 
Regarding dependent claim 6 (as best understood), OHKAWA further discloses the plurality of prism pieces 20 include a third set consisting of two prism pieces 20 adjacent to each other on the virtual arc (any two of elements 20 in the same arc and selected to be close to a center of element 54, as seen in Figure 8), and a fourth set consisting of two prism pieces 54 positioned farther from a center of the first surface 54 in the first direction than the third set and are adjacent to each other on the virtual arc (any two of elements 20 in the same arc ad selected to be farther from a center of element 54, as seen in Figure 8).
OHKAWA fails to disclose, in the third and fourth sets, the fourth set has a wider distance between adjacent prism pieces 20 along the virtual arc. 
However, ASHALL teaches a light guide member  10 (as seen in Figure 1) including a plurality of prism pieces 13 (as seen in Figure 1) to direct light from a light source 21 (as seen in Figure 1) towards and output surface. ASHALL further discloses selecting the distance between adjacent prism pieces 13 to vary as the distance from the light source 21 changes, in order to provide a uniform light output (see lines 20-26 of column 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form the prism pieces such that the distance between adjacent prism pieces 20 increases with distance from the light source, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).  In this case, selecting a same distance would have flown naturally to one of ordinary skill in the art to achieve the predictable result of providing a desired illumination output. 

Regarding dependent claim 9 (as best understood), OHKAWA discloses all the limitations of the claim, as previously detailed, except a length of each of the plurality of prism pieces becomes larger as the prism piece is positioned closer to both ends of the first surface in the first direction.
However, ASHALL teaches a light guide member  10 (as seen in Figure 1) including a plurality of prism pieces 13 (as seen in Figure 1) to direct light from a light source 21 (as seen in Figure 1) towards and output surface. ASHALL further discloses selecting the size of the prism pieces 13 increase as the distance from the light source 21 increases, in order to provide a uniform light output (see lines 20-26 of column 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to increase the length of the prism pieces 20 of OHKAWA as the distance from the light source increases, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).  In this case, increasing the length of the prism pieces 20 as the distance from the light source increases, would have flown naturally to one of ordinary skill in the art to achieve the predictable result of providing a desired illumination output (e.g. a uniform light output).

Regarding dependent claim 10 (as best understood), OHKAWA discloses all the limitations of the claim, as previously detailed, except the plurality of prism pieces 20 includes two or more prism pieces 20 having different heights from the first surface 54. 
However, ASHALL teaches a light guide member  10 (as seen in Figure 1) including a plurality of prism pieces 13 (as seen in Figure 1) to direct light from a light source 21 (as seen in Figure 1) towards and output surface. ASHALL further discloses selecting the size of the prism pieces 13 increase as the distance from the light source 21 increases, in order to provide a uniform light output (see lines 20-26 of column 2).
One of ordinary skill in the art at the time the invention was made would have recognized increasing the height of the prism pieces 22 of OHKAWA from the first surface 54 was one way to increase the size of such prism pieces, with the other ways being increasing its width, length, or a combination of height/width/length.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to increase the height of the prism pieces 20 of OHKAWA as the distance from the light source increases (as suggested by ASHALL), from the finite number of identified and predictable ways to increase the size of such prism pieces 20, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397), to achieve the predictable result of providing a desired illumination output (e.g. a uniform light output).

Regarding dependent claim 11 (as best understood), the teachings of OHKAWA, when combined with ASHALL and the knowledge readily available to one of ordinary skill in the art (as detailed in previous section 34, above), suggest a height of each of the plurality of prism pieces 20 becomes larger as the prism piece 20 is positioned closer to both ends of the first surface 54 in the first direction. 

Regarding dependent claim 17 (as best understood), OHKAWA discloses all the limitations of the claim, as previously detailed, except a moving object equipped with the display system.
However, the examiner takes Official Notice of the use and advantages of providing moving object with display systems such as the one taught by OHKAWA, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include the known display system of OHKAWA in prior art moving object, to obtain the predictable result of enabling the moving object to display desired images or information. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Albinger (U.S. Pat. 3,043,947), Viret et al. (U.S. Pat. 3,241,256), Pritash et al. (U.S. Pat. 5,005,108), Shinohara et al. (U.S. Pat. 6,167,182), Parker et al. (U.S. Pat. 6,712,481), McCollum et al. (U.S. Pat. 7,108,414), Lai et al. (U.S. Pat. 8,002,455), Chui et al. (U.S. Pat. App. Pub. 2012/0051088), Kim et al. (U.S. Pat. 8,262,274), Kamikatano et al. (U.S. Pat. 8,690,413), and Osumi et al. (U.S. Pat. 10,775,544) disclose display systems including a display device illuminated by an illumination system having a light source projecting light into a light incident surface of a light guide member. A plurality of prism pieces provided on one of the major surfaces of the light guide member to redirect light towards the other of the major surface of the light guide member. The prism pieces forming an array with a plurality of virtual arcs, such that the density of prism pieces changes with distance from the light source.

Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875